^` la C.   yuvit 61 c, ..
                                                                                                   06/01/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: PR 21-0004


                                          PR 21-0004
                                                                                    JUN 0 1 2721
                                                                                  Bovv,,r.
                                                                                Clerk of Suprern,
IN RE PETITION OF DAN STUSEK FOR                                                                -- Court
                                                                                                ,
                                                                                   State of Montana
REINSTATEMENT TO ACTIVE STATUS IN                                            ORDER
THE BAR OF MONTANA



          Dan Stusek has petitioned this Court for reinstatement to active status in the State
Bar of Montana. Stusek voluntarily took inactive bar membership on April 1, 2020. The
Petition states that Stusek is not currently subject to disciplinary proceedings, has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct,
been charged with a criminal offense, accrued delinquent debt or filed for bankruptcy, or
failed to fulfill the obligations of a public office or professional license other than as an
attorney, while not on active status. Therefore,
          IT IS HEREBY ORDERED that the petition of Dan Stusek for reinstatement to
active status in the State Bar of Montana is GRANTED. Petitioner shall pay all dues, fees
and taxes owing to the State Bar, and shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at fifteen (15) hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status.
          The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
          DATED this l day of June, 2021.


                                                                         Chief Justice


                                                                                    /
   J
   f
   . or...44
        3



/94 Al „al,.
    Justices